DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said base end".  There is insufficient antecedent basis for this limitation in the claim(s). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 and 7 are rejected under as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on claim 7, and claim 7 depends on claim 8, which does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102 as being anticipated by US 2,693,176 to Spiers.
Regarding claim 1 Spiers discloses a pot (38) that can hold food (col. 3, ln. 47-55), a heat source (48) mounted to a lower part of the pot and directing heat toward the pot (Fig. 5), a horizontally extending gimbal assembly (the gimbal assembly can move and will be horizontal when level col. 2, ln. 52-64), an upwardly extending support member (10, 12, 14, Figs. 4 and 5), the supports can move and will be horizontal when level col. 2, ln. 52-64), the gimbal assembly including an end mounted indirectly to the support member (34, 40, Fig. 5) a cantilevered outer end (at 37) mounted to the pot and heat source (Figs. 2 and 3), an arm between the end and outer end (36, Fig. 5) with a length and spaced from the heat source (Fig. 2).
Regarding claim 2 Spiers further discloses the heat source integrally mounted to the base end (Fig. 5).
Regarding claim 3 Spiers further discloses that the heat source is a burner supplied with combustible fuel (col. 1, ln. 63-65).
Regarding claim 5 Spiers further discloses that the pot can pivot about the cantilevered outer end between the end and a side of the pot (col. 2, ln. 43-52).
Regarding claim 6 Spiers further discloses a base portion (14) that can mount to a vessel (col. 1, ln. 66-79) and a stanchion portion that extends outwardly and upwardly from the base (Figs. 4 and 5) MPEP 2114.
Regarding claim 7 Spiers further discloses that the base (14) could be attached to various devices including a stand (col. 1, ln. 66-78) MPEP 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,693,176 to Spiers in view of US 2017/0019957 to Fryshman.
Regarding claim 4 Spiers does not disclose an electric heating element.
However, Fryshman discloses an electric heating element for cooking using power from a boat [0150].
The advantage of utilizing an electric heating element for cooking using power from a boat is to avoid flames and dangerous fuels. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Spiers by utilizing an electric heating element for cooking using power from a boat as in Fryshman in order to avoid flames and dangerous fuels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/            Primary Examiner, Art Unit 3761